DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Remarks/Arguments
Applicant’s remarks/arguments filed on 05/31/2022 have been fully considered.
With respect to applicant’s amendments to claim 1, Applicant argues that paragraphs [0039-0042] and Figs. 10-16 of applicant’s specification have support for applicant’s amendments. Examiner concurs with applicant. Paragraphs [0039-0042] and Figs. 10-16 of Applicant’s specification provide explicit/implicit support for applicant’s amendments.    
With respect to the obviousness-type double patenting claim rejection(s), Applicant argues that the rejections are moot in view of a terminal disclaimer filed by applicant. Applicant’s argument is not found persuasive because applicant did not file a terminal disclaimer. There is no terminal disclaimer in the record. 
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), Applicant's amendment(s) to the claim(s) has/have overcome the claim rejection(s).
With respect to the claim rejection(s) under 35 U.S.C. § 102 and 103 of amended claim 1, Applicant’s arguments have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Bourcier (US 4808357). The new ground(s) of rejection does not rely on any reference applied in the prior rejections of record for any teaching or matter specifically challenged in the arguments.
Notes
Examiner wishes to point out to applicant that claim(s) 1 is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus. See MPEP §§ 2112.01 I, 2114 I-II, and 2115.
The term “sheet of pre-preg material” has been interpreted below as merely setting forth the material worked upon by the claimed apparatus, which does not add patentable weight to the structural limitations of the apparatus/structure. See MPEP § 2115.
The term “tool” has been interpreted below as if the “tool” is not required by the claim because the claim does not positively recite the “tool” as an element of the claimed assembly.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
 ‘a stretch-forming device (generic place holder without sufficient definite structure) configured to stretch-form at least one section along a width of a sheet of pre-preg material to a longer length than at least one other section along the width of the sheet of pre-preg material before the sheet of pre-preg material is applied to a tool (functional language)’ in claim 1 with corresponding structure/scope disclosed in at least paragraphs [0033] and [0039-0042] of applicant’s specification. 
‘two members (generic place holder without sufficient definite structure) configured to apply a force to the at least one section of the sheet of pre-preg material in a direction transverse to an advancing direction of the sheet of pre-preg material and to remove the force applied to the at least one section of the sheet of pre-preg material in the direction transverse to the advancing direction of the sheet of pre-preg material before the sheet of pre-preg material is applied to the tool (functional language)’ in claim 1 with rollers/belts/roller-belt as the corresponding structure disclosed in at least paragraphs [0034-0037] and [0039-0042] of applicant’s specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bourcier (US 4808357).
Regarding claim 1, Bourcier discloses an assembly (roller assembly shown in Figs. 1-3) comprising:
a stretch-forming device (rolls 20) configured to stretch-form at least one section along a width of a sheet of … material (sheet 12) to a longer length than at least one other section along the width of the sheet of … material before the sheet of … material is applied to a tool (rolls 20 are configured for stretching a side of a sheet 12 containing the region formed from the greater thickness melt more than the other side to shape the sheet into an arcuate form of substantially uniform thickness having different radii along each edge, the edge of greater radius being on the side formed from the greater thickness melt before arcuate sheet is applied to an annotated tool: Abstract, C3, L15-17, C5, L37-68, annotated Figs. 1-2), the stretch-forming device comprising at least two members (rolls 20 comprise roll 20a and roll 20b defining a nip 97) configured to apply a force to the at least one section of the sheet of … material in a direction transverse to an advancing direction of the sheet of … material (roll 20a and roll 20b are configured for applying a nipping force to the least one section of the sheet 12 across its width which is in a direction transverse to an advancing direction of the sheet 12: C5, L37-C6, L14, Figs. 1-2) and to remove the force applied to the at least one section of the sheet of … material in the direction transverse to the advancing direction of the sheet of … material before the sheet of pre-preg material is applied to the tool (roll 20a and roll 20b are configured for removing the nipping force in the direction transverse to the advancing direction of the sheet after the sheet 12 leaves nip 97: C5, L37-C6, L14, Figs. 1-2); and
a guide roller (annotated conical roller 102: annotated Figs. 1-2 and labeled in Fig. 3) positioned between the stretch-forming device and the tool (annotated conical roller 102 is positioned between 20 and annotated tool: annotated Fig. 1-2 and Fig. 3), the guide roller configured to direct the sheet of … material onto the tool and including conical ends configured to retain the stretched-formed state of … material (annotated conical roller 102 is capable of guiding/advancing arcuate-shaped sheet 12 onto the annotated tool and including annotated conical large diameter end 102a and an annotated conical small diameter end 102b that are capable of helping the arcuate-shaped sheet 12 retain its arcuate shape by providing substantially similar curvature that support and accommodate the arcuate contour of the shaped sheet 12 while conveying it: C6, L32-38 and annotated Figs. 1-2; thus, the annotated conical roller 102 of Bourcier reads on the claimed guide roller), wherein the force applied to the at least one section of the sheet of … material in the direction transverse to the advancing direction of the sheet of … material is removed before the sheet of … material reaches the guide roller (roll 20a and roll 20b are configured for removing the nipping force in the direction transverse to the advancing direction of the sheet after the sheet 12 leaves nip 97 which occurs before sheet 12 reaches the annotated conical roller 102: C5, L37-C6, L14, annotated Figs. 1-2; additionally, the annotated conical roller 102 receives the already stretched shaped arcuate sheet: C6, L32-38 and annotated Figs. 1-2). 

    PNG
    media_image1.png
    360
    477
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    387
    689
    media_image2.png
    Greyscale


While Bourcier fails to disclose that the sheet is made of pre-preg material, the pre-preg material merely sets forth the material worked upon by the claimed assembly, which does not add patentable weight to the structural limitations of the claimed assembly (See MPEP § 2115). Thus, the assembly of Bourcier is substantially identical to applicant’s claimed assembly in terms of structure and functions, and therefore, it is expected to be capable of stretch-forming at least one section along a width of a sheet of pre-preg material to a longer length than at least one other section along the width of the sheet of pre-preg material before the sheet of pre-preg material is applied to the tool if/when the sheet of pre-preg material is provided to the assembly of Bourcier. See MPEP §§ 2112.01 I, 2114 I-II, and 2115. For these reasons, Bourcier discloses the assembly substantially as claimed by applicant and anticipates claim 1. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 19 of U.S. Patent No. US 10730227 in view of Comastri (US 3498862 – of record) and/or Bourcier (US 4808357).
Regarding claim 1, claims 17 and 19 of the reference patent discloses an assembly (system) comprising:
a stretch-forming device (opposing rollers) configured to stretch-form at least one section along a width of a sheet of pre-preg material to a longer length than at least one other section along the width of the sheet of pre-preg material (claim 1) before the sheet of pre-preg material is applied to a tool (claim 17), the stretch-forming device comprising at least two members configured to apply a force to the at least one section of the sheet of pre-preg material in a direction transverse to an advancing direction of the sheet of pre-preg material and to remove the force applied to the at least one section of the sheet of pre-preg material in the direction transverse to the advancing direction of the sheet of pre-preg material before the sheet of pre-preg material is applied to the tool (the opposing rollers are capable of applying a nipping/stretch-forming force to the at least one section of the sheet of pre-preg material as it passes between the opposing rollers and capable of removing the force applied to the at least one section of the sheet of pre-preg material after it passes between the opposing rollers and before the sheet it is applied to the tool: claims 17 and 19). Although the language in the claims at issue is not identical, the language is coextensive in scope in view of the BRI of instant claim 1.
The claims of the reference patent fail to disclose a guide roller positioned between the stretch-forming device and the tool, the guide roller configured to direct the sheet of pre-preg material onto the tool and including conical ends configured to help the stretched-formed sheet of pre-preg-material material retain its stretched-formed state.
However, in the same field of endeavor, stretching apparatuses, Comastri discloses a stretch-forming device (drawing sub-assembly S) configured to stretch-form at least one section along a width of a sheet of pre-preg material to a longer length than at least one other section along the width of the sheet of pre-preg material before the sheet of pre-preg material is applied to a tool (the drawing sub-assembly S is capable of longitudinally stretching/elongating 14 differentially across the width thereof so that at least one edge is stretched/elongated longer than at least other edge before the drawn-curved mat 14’ is applied to a mandrel 15; wherein the mat 14 can comprise fibers and a pre-impregnated thermoplastic binder agent, and wherein the mat 14 has the shape of a strip/sheet: Abstract, C2, L42-51; C4, L35-49, Fig. 1, and Fig. 4), and a guide roller positioned between the stretch-forming device and the tool (conical guide roller 17 positioned between the stretch-forming device S and the mandrel 15: C4, L35-49, Fig. 1, and Fig. 4), wherein the guide roller (17) is configured to direct the stretched-formed sheet of pre-preg material (14’) onto the tool, the guide roller (17) including conical ends configured to help the stretched-formed sheet of pre-preg-material material retain its stretched-formed state, wherein the drawing operation of the sheet is completed before the stretched-formed sheet of pre-preg material (14’) reaches the guide roller (17) and the tool (15) for the benefit(s) of enhancing guidance/conveyance of the stretched sheet to the tool (C4, L35-49; C5, L11-16; C7, L6-27, claim 20, Fig. 1-4). 
In the same field of endeavor, stretching apparatuses, Bourcier discloses the technique of positioning a guide roller (120) between a stretch-forming device (20) and a tool (annotated tool), the guide roller configured to direct a sheet onto the tool and including conical ends configured to retain the stretched-formed state of the sheet (C6, L22-38, annotated Figs. 1-2 above, Fig. 3, and as applied above), wherein a force applied to the at least one section of the sheet in a direction transverse to the advancing direction of the sheet of is removed before the sheet reaches the guide roller and the tool (roll 20a and roll 20b are configured for removing the nipping force in a direction transverse to an advancing direction of the sheet after the sheet 12 leaves nip 97 which occurs before sheet 12 reaches annotated conical roller 102 and annotated tool: C5, L37-C6, L14, annotated Figs. 1-2 above; the annotated conical roller 102 receives the stretched-shaped arcuate sheet: C6, L32-38) for the benefits of enhancing support/conveyance of the stretched curved sheet (C6, L32-38 and annotated Figs. 1-2 above). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the assembly of the reference patent in view of Comastri and/or Bourcier by incorporating a guide roller having conical ends and positioning the guide roller between the stretch-forming rollers and the tool for the benefit(s) of enhancing support/conveyance of the stretched-formed sheet as suggested by Comastri and/or Bourcier. See MPEP §§ 2143 I A, 2143 I C, 2143 I G, and/or 2144 II.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
	Miura (US 3799715) discloses a nipping roller assembly comprising opposing rollers (46, 38) configured to apply a nipping force to stretch-form at least one section along a width of a sheet to a longer length than at least one other section along the width of the sheet and to remove the nipping force 
before the stretch-formed sheet arrives to a guiding roller (50) and before the stretch-formed sheet is applied to a tool 70 (Abstract, C4, L21- C5, L39, Figs. 8-9). Miura can be used as a primary reference since Miura discloses most of the limitations of independent claim 1;
Kierbel (US 6454555 – of record) discloses a device (device shown in Fig. 6) comprising a pair of mating rotating rolls (26) configured to nip a strip (12) for the benefit(s) of drawing the strip (12) in the longitudinal direction by amounts which increase progressively across its width and curving the strip (C1, L53-56; C4, L4-16 & F6; wherein the strip comprises pre-preg material: C1, L19-22). Kierbel can be combined with Bourcier or Miura in the future;
Martin-Cocher (US 5797246 – previously applied) discloses the technique of incorporating a roller (9) having conical portions (23) between a longitudinal stretching device and a tool (Fig. 1 and 9) for the benefit(s) of helping a stretched-formed sheet retain its stretched-formed shape after the longitudinal stretching device (C4, L51-57 , Fig. 1, and Fig. 9). Martin-Cocher can be combined with Bourcier or Miura in the future;
Lauchenauer (US 3624874 – of record) discloses opposing stretching rollers comprising at least two toothed sections and a cylindrical section configured for micro-length stretching a web via selective nipping across its width (Abstract, Figs. 1-2, and accompanying text); and
Shinoda (US 20100285265 – of record) discloses an assembly of rollers configured for selectively nipping sections of a pre-preg sheet material to curve the sections of the pre-preg sheet material to different lengths (P0208, Fig. 7, and Fig. 27).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H MORENO HERNANDEZ whose telephone number is (571)272-0625. The examiner can normally be reached 1:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/             Examiner, Art Unit 1743